DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on September 8, 2021, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments with respect to objections to claims 1, 5-7, 9, 11-12, and 20-22 have been considered and are persuasive. Objections to claims 1, 5-7, 9, 11-12, and 20-22 have been withdrawn, with the exceptions noted below.
4. 	Applicant's arguments regarding rejection of claims 1-13 and 16-22 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81) and Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94) do not disclose “determining, by a terminal, a first quantity of resources as a quantity of resources to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured resources, wherein the first quantity of resources is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “transmitting, by the terminal, the uplink control information using the quantity of the resources to be actually used” (See Remarks, page 8, lines 18-28, age 9, para 4).
	 First, applicant argues that Liu ‘377 Emb1 discloses  to "select the first UL CC with enough capacity to carry the HARQ ACK/NACK bits" and "the minimum number of PRBs required for transmission of the UCI is determined based on the number of UCI bits and the desired code rate for UCI bits," rather than disclosing that the quantity of resources for Remarks, page 9, para 2).
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “the first quantity of resources is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that Liu ‘377 Emb1 discloses “determining, by a terminal, a first quantity of resources as a quantity of resources to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured resources” (para 3, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI; thus, the UE determines to use a quantity of resources equal to the required quantity of resources, when the required quantity of resources is less than or equal to the preconfigured UL CC resources) and “wherein the first quantity of resources is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” (para 19; resources required for transmission of the UCI, quantified as a number of physical resource blocks (PRB), are determined based on the number of UCI bits to be transmitted and the desired code rate for the UCI bits).
	Second, applicant argues that Liu ‘377 Emb1 discloses that, when the minimum number of resources determined based on the number of UCI bits and the desired code rate for UCI bits is greater than the capacity of the UL CC of highest priority, UCI is transmitted using multiple UL SCHs, instead of the UL CC of highest priority, rather than disclosing “transmitting, by the Remarks, page 9, para 3). 
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “transmitting, by the terminal, the uplink control information using the quantity of the resources to be actually used,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that Liu ‘377 Emb1 discloses “transmitting, by the terminal, the uplink control information using the quantity of the resources to be actually used” (para 73-74 and 76; UCI is transmitted on the UL CC, using the required resources).
B. § 103 rejection of claims 7, 9, and 12
Regarding claims 7, 9, and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 7, 9, and 12.
C. § 103 rejection of claims 2-6, 8, 10-11, and 13-22
Regarding claims 2-6, 8, 10-11, and 13-22, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 7, 9, and 12. Relevant limitations claimed in amended claims 1, 7, 9, and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-6, 8, 10-11, and 13-22.

Claim Objections
5.	Claims 20 and 21 are objected to because of the following informalities:  

Claim 21 (line 3) recites “the higher layer signaling” and it should be - - higher layer signaling - -, as “the higher layer signaling” lacks antecedent basis.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, 7-13, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81, “Liu ‘377 Emb1”), further in view of Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”).
Regarding claims 1, 9, and 16, Liu ‘377 Emb1 discloses a terminal (para 74; network node that is a user equipment), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of resources as a quantity of resources to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured resources (para 3, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI; thus, the UE determines to use a quantity of resources equal to the required quantity of resources, when the required quantity of resources is less than or equal to the preconfigured UL CC resources), 
wherein the first quantity of resources is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate (para 19; resources required for transmission of the UCI, quantified as a number of physical resource blocks (PRB), are determined based on the number of UCI bits and the desired code rate for the UCI bits); and
transmitting the uplink control information by using the quantity of the resources to be actually used (para 73-74 and 76; UCI is transmitted on the UL CC, using the required resources).
However, Liu ‘377 Emb1 does not specifically disclose determining that the quantity of the resources to be actually used is the quantity of the preconfigured resources when the first quantity of resources is greater than the quantity of the preconfigured resources.
Liu ‘377 Emb2 teaches determining that the quantity of the resources to be actually used is the quantity of the preconfigured resources when the first quantity of resources is greater than the quantity of the preconfigured resources (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of resources used for the transmission of the UCI on the single UL CC are resources that the single UL CC has available, when the resources required for the transmission of the UCI are greater than the resources that the single UL CC has available).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s terminal that determines uplink control information resources, to include Liu ‘377 Emb2’s UCI that is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI. The motivation for doing so would have been to address the problem of not enough resources for HARQ-ACK/NACK feedback when the number of scheduled PRBs over an UL CC for HARQ-ACK/NACK bits is too small while the number of the scheduled DL CCs is large (Liu ‘377 Emb2, para 15).
Regarding claims 7, 12, and 17, Liu ‘377 Emb1 discloses a network side device (para 79; eNB), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the following acts (FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of resources as a quantity of resources to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured resources (para 3, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI; thus, the UE determines to use a quantity of resources equal to the required quantity of resources, when the required quantity of resources is less than or equal to the preconfigured UL CC resources),
wherein the first quantity of resources is determined based on a quantity N of bits of uplink control information to be received and a target code rate (para 19; resources required for receiving the UCI, quantified as a number of physical resource blocks (PRB), are determined based on the number of UCI bits and the desired code rate for the UCI bits); and 
receiving the uplink control information using the quantity of the resources to be actually used (para 73- 74, 76, and 79; eNB receives UCI that is HARQ ACK/NACK, using the required resources).
However, Liu ‘377 Emb1 does not specifically disclose determining that the quantity of the resources to be actually used is the quantity of the preconfigured resources when the first quantity of resources is greater than the quantity of the preconfigured resources.
Liu ‘377 Emb2 teaches determining that the quantity of the resources to be actually used is the quantity of the preconfigured resources when the first quantity of resources is greater than the quantity of the preconfigured resources (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of resources used for the transmission of the UCI on the single UL CC are resources that the single UL CC has available, when the resources required for the transmission of the UCI are greater than the resources that the single UL CC has available).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s network side device Liu ‘377 Emb2, para 15).
Regarding claims 2, 8, 10, and 13, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 7, 9, and 12, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein when the quantity of the resources to be actually used is the first quantity of resources, the resources to be actually used are first Q resources of the preconfigured resources and the Q is the first quantity of resources (para 73- 74, and 76; UE selects the UL CC to carry the UCI, when the capacity of the UL CC is sufficient to carry the UCI; thus, when the capacity of the UL CC is equal to the quantity of the resources required for the UCI, the used resources are the first, and all, resources that are the capacity of the UL CC).
Regarding claims 3, 11, 18, and 22, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 9, 2, and 10, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein the processor is further configured to call and execute the computer program stored in the memory to perform the following act: determining a quantity N of bits of the uplink control information to be transmitted (para 19; resources required for transmission of the UCI, quantified as a number of PRBs, are determined based on the number of UCI bits and the desired code rate for the UCI bits; thus, the number of UCI bits is also determined).
Regarding claims 5 and 20, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	Further, Liu ‘377 Emb1 teaches wherein the quantity of the preconfigured resources comprises: a quantity of frequency domain resource blocks occupied by an uplink control channel (para 80-81; resources scheduled to carry UCI on the selected UL CC are PRBs, where UCI’s capacity is sufficient to carry UCI; although the reference does not explicitly disclose a quantity of frequency domain resource blocks occupied by an uplink control channel, it is obvious to one of ordinary skill in the art that the resources scheduled to carry the UCI on the UL CC are frequency domain resource blocks, because PRBs include components in frequency domain); or a quantity of resource elements occupied by an uplink control channel.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Liu ‘377 Emb3 (US 2018/0262377, embodiment of para 60-63, “Liu ‘377 Emb3”).
Regarding claims 4 and 19, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the target code rate is configured by a network side device.
	Liu ‘377 Emb3 teaches wherein the target code rate is configured by a network side device (para 61-62; base station determines the desired code rate).
Liu ‘377 Emb3, para 15).
9.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Seo ‘775 (US 2018/0124775, “Seo ‘775”).
Regarding claims 6 and 21, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the quantity of the preconfigured resources is determined by one of the following manners: indicating through a higher layer signaling; or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Seo ‘775 teaches wherein the quantity of the preconfigured resources is determined by one of the following manners: indicating through a higher layer signaling (para 84; PUCCH resources for UCI are assigned through higher layer signaling); or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal that Seo ‘775, para 3).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474